                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                      8:17CR179

        vs.
                                                           ORDER ON APPEARANCE FOR
DRELIN PERKINS,                                          SUPERVISED RELEASE VIOLATION

                       Defendant.


       The defendant appeared before the Court on August 2, 2019 for a detention hearing
regarding Petition for Offender Under Supervision [42]. Michael F. Maloney represented the
defendant. Matt Lierman represented the government.
       The court finds that the defendant failed to meet his burden to establish by clear and
convincing evidence that he will not flee or pose a danger to any other person or to the community.
Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1). The government’s motion for detention is
granted as to risk of flight and danger and the defendant shall be detained until further order of
the Court.
       The defendant shall be committed to the custody of the Attorney General or designated
representative for confinement in a correctional facility and shall be afforded a reasonable
opportunity for private consultation with defense counsel. Upon order of a United States court or
upon request of an attorney for the government, the person in charge of the corrections facility
shall deliver the defendant to the United States Marshal for an appearance in connection with a
court proceeding.


       IT IS SO ORDERED.


       Dated this 2nd day of August, 2019.

                                                     BY THE COURT:

                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge
